         Case 1:17-cv-06663-RA-SLC Document 102 Filed 06/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MEGHAN GEORGE, on behalf of herself and all
others similarly situated,

                                Plaintiff,
                                                        CIVIL ACTION NO.: 17 Civ. 6663 (RA) (SLC)
         against
                                                                          ORDER
SHAMROCK SALOON II LLC, dba CALICO JACK’S
CANTINA, et al.,

                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.


         The parties were scheduled for a mediation on June 18, 2020, but the mediation was not

held. The parties are directed to file a joint status report by Friday, June 26, 2020, regarding the

status of mediation and the case overall.


Dated:             New York, New York
                   June 19, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
